COURT OF APPEALS OF VIRGINIA


Present: Judges Kelsey, Petty and Senior Judge Bumgardner


CRYSTAL DONAHUE
                                                                 MEMORANDUM OPINION *
v.     Record No. 2602-10-3                                          PER CURIAM
                                                                     MAY 17, 2011
ROANOKE CITY DEPARTMENT
 OF SOCIAL SERVICES


                   FROM THE CIRCUIT COURT OF THE CITY OF ROANOKE
                                Charles N. Dorsey, Judge

                 (L. Brad Braford, on brief), for appellant. Appellant submitting on
                 brief.

                 (William M. Hackworth, City Attorney; Heather P. Ferguson,
                 Assistant City Attorney; Joseph F. Vannoy, Guardian ad litem for the
                 minor child, on brief), for appellee. Appellee and Guardian ad
                 litem submitting on brief.


       Crystal Donahue, mother, appeals an “Agreed Order” entered by the circuit court

withdrawing her appeal of a decision by the juvenile and domestic relations district court (JDR

court) changing the goal of the foster care plan to adoption and terminating her parental rights to her

daughter, A.E. She contends the circuit court erred by entering the order. We find this issue is

procedurally barred by Rule 5A:18.

       In her brief, mother appears to acknowledge that she failed to present this argument to the

circuit court. She asks that we apply the ends of justice exception to Rule 5A:18.

       “No ruling of the trial court . . . will be considered as a basis for reversal unless an

objection was stated with reasonable certainty at the time of the ruling, except for good cause

shown or to enable the Court of Appeals to attain the ends of justice.” Rule 5A:18.

       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
       The record does not reflect any reason to invoke the good cause or ends of justice

exceptions to Rule 5A:18. The title of the entered order was “Agreed Order,” and it specifically

stated: “[T]he parties represented to the [c]ourt that they had reached an agreement which

resolves the issues before the [c]ourt.” The order further provided that mother “agrees to

withdraw her appeals to this [c]ourt and recognizes that the orders entered by the [JDR court]

approving the goal of adoption and terminating her parental rights will remain in full force and

effect.” Mother endorsed the order, “WE ASK FOR THIS.”

       At the hearing, the circuit court asked counsel if they agreed mother desired to withdraw

her appeals to the circuit court, understanding that the JDR court orders would remain in full

force and effect. Mother’s counsel replied, “On behalf of [mother], that is our understanding and

agreement.” Mother was sworn, and the circuit court asked her a series of questions regarding

her understanding of the “Agreed Order” and her desires in the matter. Mother stated she had

seen the “Agreed Order,” it expressed her desire, she understood she was withdrawing her

appeals, and she understood the orders entered by the JDR court terminating her parental rights

to A.E. and changing the goal to adoption would be the final orders in the case. The circuit court

asked mother if she had any questions, and the record shows mother shook her head indicating,

“No.” The circuit court then asked mother’s counsel if he had any questions, and he stated he

did not. The circuit court found the entry of the “Agreed Order” was in the best interests of the

child and it was appropriate.

       Therefore, the record shows both mother and her counsel repeatedly represented to the

circuit court that mother desired to withdraw her appeals and mother accepted the terms of the

“Agreed Order.” At no time did mother or her counsel make an objection to the circuit court’s

entry of the “Agreed Order.” “In order to avail oneself of the exception, a defendant must

affirmatively show that a miscarriage of justice has occurred, not that a miscarriage might have

                                               -2-
occurred.” Redman v. Commonwealth, 25 Va. App. 215, 221, 487 S.E.2d 269, 272 (1997).

Mother did not show that a miscarriage of justice occurred in this case. Therefore, the ends of

justice exception does not apply and mother’s appeal is barred by Rule 5A:18. Furthermore,

“[n]o litigant can ‘be permitted to approbate and reprobate, ascribing error to an act by the trial

court that comported with h[er] representations.’” Rahnema v. Rahnema, 47 Va. App. 645, 663,

626 S.E.2d 448, 457 (2006) (quoting Boedeker v. Larson, 44 Va. App. 508, 525, 605 S.E.2d 764,

772 (2004)).

       For the foregoing reasons, the circuit court’s entry of the “Agreed Order” is affirmed.

                                                                                      Affirmed.




                                                -3-